Title: To James Madison from John Bassette, [ca. 1 July] 1810
From: Bassette, John
To: Madison, James


Dear Sir,
[ca. 1 July 1810]
At the instance of the Honorable Stephen Van Rensselaer and several individuals of the New York Historical Society, I have been induced to undertake, and have now compleated the Translation of Dr Van Der Donk’s Natural and Topographical History of New-Netherland. As that gentleman comprehends under the appellation of New-Netherland, the States, lying between the great South and North rivers, and consequently bounds that Country on Virginia.
I have therefore entertained thoughts of adding by way of an appendix a Translation of De Laet’s History of the originall Discoveries and settlements of the last mentioned Colony.
The object of this Letter is, to beg the favor of you to inform me by post, whether the Virginians are in possession of any Dutch accounts relative to their Country; if so, it may be unnecessary to trouble myself or the Public with a Translation of De Laet. Being unacquainted with any gentleman in the Southern States who could give me any information on the subject; I hope it will not be considered as arrogant in me to request it from him, whom God has elevated to the most conspicuous and honorable station in our Country; and who being a native of Virginia, is best qualified to Answer me Satisfactor⟨ily⟩ on this head.
A line addressed to John Bassette DD. late a Minister of the reformed Dutch Church in Albany, will be gratefully acknowledged. I am with highest sentiments of respect, your very humble Servant.
John Basset⟨te⟩
